Title: From James Madison to John Francis Mercer, 29 March 1808
From: Madison, James
To: Mercer, John Francis



Dear Sir
Washington Mar. 29. 1808

Your favor by your nephew was duly handed to me.  His interesting appearance coincided with your recommendation, & it will give me pleasure to encourage his good qualities & to favor the success to which they shall be entitled.  I can not promise however that it will be much in my power to do either, considering the disconnected Sphere in which his pursuits fix him.  The $300 inclosed in your letter were not unacceptable, tho’ they would have been greatly so, on a supposition that the remittance did not accord with your convenience which in such cases I hope you will always make the primary consideration.
I should have been more in haste to acknowledge your favors, but that I wished to give you the result of the mission of Mr. Rose.  I am now able to do it at full length and in a printed form.  From this and other indications appearing from day to day, you will be able to estimate our relations to one great power.  With the others we also stand on ground which might be more clear & solid than it is.  In truth the conduct of the mighty rivals for power in Europe leaves but little repose to those who wish not to participate in their inequities or their destinies.  I hope nevertheless that we shall keep out of the snares which are laid for us, and teach them all by an example that true policy among nations lies where it does among individuals in an inviolable adherence to honest maxims.
I have just parted from your amiable daughter with whom I had the pleasure of dining at my nearest neighbors.  I understand from Mr. Thomson that they will all be with you tomorrow or next day.  Present me very respectfully to Mrs. Mercer & accept Dr. Sir the esteem & friendship of Your Obedt. Sert

James Madison

